                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

JANE DOE, and ANGELA HARRISON,                         )
                                                       )
                                     Plaintiffs,       )
                                                       )
v.                                                     )                  Case No. 16-2801-JWL-TJJ
                                                       )
USD No. 237, THE SMITH CENTER                          )
SCHOOL DISTRICT, et al.,                               )
                                                       )
                                     Defendants.       )

                                      MEMORANDUM AND ORDER

          Before the Court are Defendants’ Motion for Protective Order (ECF No. 97) and

Plaintiffs’ Motion to Compel (ECF No. 102). Both motions are now fully briefed.1 For the

reasons discussed below, the Court grants in part and denies in part Plaintiffs’ motion to compel,

and grants in part and denies in part Defendants’ motion for protective order.

     I.   Relevant Background

          Plaintiff Jane Doe was a student at Smith Center High School from 2013 to 2016.2

Plaintiffs claim that during that time, Defendant Brock Hutchinson, a teacher and coach at the

High School, asked Doe’s boyfriend what kind of sexual acts Doe liked to perform, told Doe’s



1
  Both parties originally sought leave to file their motions under seal, which the Court denied. See ECF No. 100. The
parties were instead instructed to file their motions with appropriate redactions. Plaintiffs filed their redacted Motion
to Compel (ECF No. 102) on February 22, 2019. Defendants filed their redacted memorandum in support (ECF No.
105) of their Motion for Protective Order (ECF No. 97) on February 26, 2019. Plaintiffs responded to the Motion for
Protective Order on February 25, 2019, prior to the filing of the redacted memorandum in support (ECF No. 102).
Defendants’ response in opposition to Plaintiffs’ motion to compel was stricken for failure to comply with D. Kan.
Rule 7.1(e). See ECF No. 116, ECF No. 131. Defendants filed a Motion to Exceed Page Limitation of Response in
Opposition to Motion to Compel and Reconsider the Order (ECF No. 131) Striking Defendants’ Response (ECF No.
116). The Court denied that motion on April 2, 2019 but granted Defendants an extension of time to file their
response (ECF No. 134), which Defendants filed on April 4, 2019 (ECF No. 136). Plaintiffs filed their reply on
March 25, 2019 (ECF No. 129).
2
 See generally ECF No. 42 at 2–8. Because Doe was a minor at the time this lawsuit was filed, Angela Harrison was
also named as a plaintiff, as Doe’s next friend. The Court granted Doe leave to continue to proceed by pseudonym
after she turned 18. See ECF No. 41.
gym class that “she’s used to having balls between her legs,” called Doe “dumb,” and made other

inappropriate sexual comments to and in front of minor students at the High School.3 Plaintiffs

contend they complained to the Defendant School District, but the School District took no action

and continued to employ Hutchinson.

           Plaintiffs also allege Hutchinson had a long history of sexual harassment of students

dating back to approximately 2001, when Jane Doe Witness4 began attending Smith Center High

School as a freshman. Doe Witness was a student at the High School from 2001 to 2005.5 Doe

Witness testified that during her junior and senior years, while still a minor, she engaged in a

physical relationship with Hutchinson.6 Plaintiffs also cite declarations/affidavits from several

individuals describing other allegedly inappropriate statements or actions of Hutchinson at times

between 2003 and 2016, which Plaintiffs contend further support their claims in this case.7

           Plaintiffs bring their allegations of sexual harassment and retaliation under Title IX of the

Education Amendments Act of 1972, the Fourth and Fourteenth Amendments, and Kansas state

law pursuant to the Kansas Tort Claims Act.8 Specifically, Plaintiffs allege state law claims of

negligent supervision/retention of employees and negligent supervision of children.9




3
    See ECF No. 42 at 3–4.
4
 Jane Doe Witness has been identified and the parties took her deposition on January 14, 2019. The Court entered
an order providing that Jane Doe Witness be referenced by this pseudonym in this case to protect her identity and
privacy to the extent possible. See ECF No. 100.
5
    See ECF No. 102 at 1; ECF No. 102-1.
6
    Id.
7
    See ECF No. 102-2; ECF No. 102-3; ECF No. 102-4; ECF No. 102-5; ECF No. 102-6.
8
 See generally ECF No. 42. Plaintiffs also assert allegations of the Fourth and Fourteenth Amendments through 42
U.S.C. § 1983, but only Plaintiffs’ Title IX and Kansas state law claims are at issue for purposes of this order.
9
 ECF No. 42 at 19, 21. Plaintiffs also allege negligent infliction of emotional distress and outrage, but those claims
are not at issue for purposes of this order.




                                                           2
 II.       Analysis

           A. Meet and Confer Requirements Pursuant to D. Kan. Rule 37.2

           In response to Plaintiffs’ motion to compel, Defendants argue Plaintiffs did not properly

confer as required by D. Kan. Rule 37.2 and as ordered by the Court during the January 25, 2019

status conference. It appears clear (Defendants do not suggest otherwise) that Plaintiffs

sufficiently conferred regarding the parties’ dispute over the relevance of Hutchinson’s prior

alleged conduct and the disclosure of the School District’s investigative report. But Defendants

contend Plaintiffs did not properly confer regarding the production of Hutchinson’s personnel

file and the production of documents and answers to interrogatories dating back to 2001. Instead,

Defendants argue Plaintiffs have only requested discovery from 2003 to present.

           As support for their position that they have properly conferred, Plaintiffs point to their

golden rule letter,10 Defendants’ response to their golden rule letter,11 their discussions with

defense counsel regarding Hutchinson’s personnel file on December 21, 2018,12 the discussions

during the January 25, 2019 status conference, and the emails sent following the status

conference, on January 27, 2019 and January 30, 2019.13

           Defendants, however, state that they sent the January 27 email to Plaintiffs, addressing

the disputed discovery issues with a number of inquiries regarding Plaintiffs’ position. But,

Defendants note that Plaintiffs’ January 30 response email simply stated they were going to file

their motion to compel.14



10
     ECF No. 102-11.
11
     ECF No. 102-12.
12
     ECF No. 129 at 7.
13
     ECF No. 102-13.
14
     ECF No. 136 at 17.




                                                     3
        District of Kansas Rule 37.2 states the court will not entertain any motion to resolve a

discovery dispute unless the attorney for the moving party has conferred or made reasonable

effort to confer with opposing counsel before filing the motion. It further states a “‘reasonable

effort to confer’ means more than mailing or faxing a letter to the opposing party. It requires that

the parties in good faith converse, confer, compare views, consult, and deliberate, or in good

faith attempt to do so.”

        Based on the briefing and argument presented at the January 25, 2019 status conference,

the Court finds the parties have sufficiently conferred regarding the disputes at issue. Although

during the January 25 status conference the Court encouraged the parties to continue to confer to

try to resolve some or all of the issues before filing their separate motions, and a substantive

response from Plaintiffs regarding the issues stated in Defendants’ January 27 email would have

been preferred, it was clear from the discussions during the status conference that the Court and

counsel contemplated a motion to compel and a motion for protective order would be

forthcoming. Shortly thereafter, Defendants’ motion for protective order and Plaintiffs’ motion

to compel were filed. The two motions raise nearly identical issues ⎯ primarily, the temporal

scope of discovery and the subject matter scope of discovery.

        “[D]espite the unqualified language in the federal and local rules, the court, in its

discretion, may choose to determine a motion to compel on its merits” in certain circumstances.15

The Court finds in this instance that the interests of justice will be better served by addressing the

merits of Plaintiffs’ motion to compel and Defendants’ motion for protective order at the same

time. The Court therefore will not deny Plaintiffs’ motion on procedural grounds. Rather, it will



15
  Miller v. NEP Grp., Inc., No. 15-cv-9701-JAR, 2016 WL 6395205, at *3 (D. Kan. Oct. 28, 2016) (citations
omitted).




                                                       4
fully consider the merits of both motions pending before it. Because Plaintiffs’ motion to compel

and Defendants’ motion for protective order address nearly identical issues ⎯ they are in many

respects the flip side of one another ⎯ the Court considers all of the briefing of both motions in

its analysis here.

           B. Legal Standard

Federal Rule of Civil Procedure 26(b)(1) sets out the general scope of discovery. It states:

                    Parties may obtain discovery regarding any nonprivileged matter
                    that is relevant to any party's claim or defense and proportional to
                    the needs of the case, considering the importance of the issues at
                    stake in the action, the amount in controversy, the parties’ relative
                    access to relevant information, the parties’ resources, the
                    importance of the discovery in resolving the issues, and whether
                    the burden or expense of the proposed discovery outweighs its
                    likely benefit. Information within this scope of discovery need not
                    be admissible in evidence to be discoverable.

           Considerations of both relevance and proportionality now govern the scope of

discovery.16 Relevant information is “any matter that bears on, or that reasonably could lead to

other matter that could bear on” any party’s claim or defense.17 The 2015 amendment to Fed. R.

Civ. P. 26(b)(1) removed the requirement that information must be “reasonably calculated to

lead to the discovery of admissible evidence,” because it was often misused to define the scope

of discovery and had the potential to “swallow any other limitation.”18 At the discovery stage,

relevance is broadly construed, and discovery should generally be allowed “unless it is clear that

the information sought can have no possible bearing on the subject matter of the action.”19


16
     See Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015 amendment.
17
  Rowan v. Sunflower Elec. Power Corp., No. 15-cv-9227-JWL-TJJ, 2016 WL 3745680, at *2 (D. Kan. July 13,
2016) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).
18
     Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015 amendment.
19
  Stonebarger v. Union Pac. R.R. Co., No. 13-2137-JAR-TJJ, 2015 WL 64980, at *3 (D. Kan. Jan. 5, 2015)
(quoting Snowden By and Through Victor v. Connaught Labs., Inc., 137 F.R.D. 325, 341 (D. Kan. 1991), appeal
denied, 1991 WL 60514 (D. Kan. Mar. 29, 1991)).




                                                          5
           “When the discovery sought appears relevant, the party resisting discovery has the

burden to establish the lack of relevancy by demonstrating that the requested discovery (1) does

not come within the scope of relevancy as defined under Fed. R. Civ. P. 26(b)(1), or (2) is of

such marginal relevancy that the potential harm occasioned by discovery would outweigh the

ordinary presumption in favor of broad disclosure.”20 When the discovery sought is “overly

broad on its face or when relevancy is not readily apparent, the party seeking the discovery has

the burden to show the relevancy of the request.”21 Relevancy is determined on a case-by-case

basis.22

           Federal Rule of Civil Procedure 26(c)(1) provides the “court may, for good cause, issue

an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense.” The party seeking the protective order has the burden of demonstrating good

cause for it.23 To prove good cause, the moving party must show “a particular and specific

demonstration of fact, as distinguished from stereotyped and conclusory statements.”24 Whether

to enter a protective order is within the court’s discretion.25

           C. Scope of Discovery as to Time

           In their motion for protective order, Defendants argue discovery should be limited to

2013 to 2016 ⎯ the years Doe was a Smith Center student. They contend Plaintiffs’ discovery




20
     Gen. Elec. Capital Corp. v. Lear Corp., 215 F.R.D. 637, 640 (D. Kan. 2003).
21
     Id.
22
  Rowan v. Sunflower Elec. Power Corp., No. 15-cv-9227-JWL-TJJ, 2016 WL 3745680, at *2 (D. Kan. July 13,
2016) (citing Brecek & Young Advisors, Inc. v. Lloyds of London Syndicate, No. 09-cv-2516-JAR, 2011 WL
765882, at *3 (D. Kan. Feb. 25, 2011)).
23
  Jenny Yoo Collection, Inc. v. Essense of Australia, Inc., No. 17-2666-JAR-GEB, 2019 WL 195030, at *5 (citing
ICE Corp. v. Hamilton Sundstrand Corp., No. 05-4135-JAR, 2007 WL 1652056, at *3 (D. Kan. June 6, 2007)).
24
     Id.
25
     Id.




                                                          6
requests, which seek information from 2003 forward, and their motion to compel, which seeks

information from 2001 forward, request irrelevant information beyond the time period permitted

by Fed. R. Civ. P. 34(b)(2).26

            Plaintiffs argue the facts now show that Hutchinson engaged in a pattern of ongoing

sexual harassment from at least 2001 forward.27 They argue this time frame is relevant to both

their Title IX claims and their state law claims, because they are required to show the School

District had actual knowledge of and was deliberately indifferent to the harassment, and that

there is a causal relationship between the dangerous propensity or qualities of Hutchinson, of

which the School District has or should have knowledge, and the injuries suffered.28

            Plaintiffs accurately note that in order to state a claim under Title IX for a hostile

educational environment, a plaintiff must show a school “(1) had actual knowledge of, and (2)

was deliberately indifferent to (3) harassment that was so severe, pervasive, and objectively

offensive that it . . . deprived the victim of access to the educational benefits or opportunities

provided by the school.”29 Plaintiffs also accurately cite the standard for stating a claim of

negligent supervision of an employee under Kansas law, which requires a showing of a causal

relationship between the dangerous propensity or quality of the employee, of which the employer

has or should have knowledge, and the injuries suffered by the third person.30

            “[I]n the context of employment discrimination cases,” courts have commonly extended

the scope of discovery “to a reasonable number of years both prior to and following” the liability



26
     ECF No. 136 at 19–20.
27
     ECF No. 102 at 8.
28
     See id. at 9–12.
29
     Id. at 10 (citing Murrell v. Sch. Dist. No. 1, Denver, Colo., 186 F.3d 1238, 1246 (10th Cir. 1999)).
30
     Id. at 12 (citing Kan. State Bank & Trust Co. v. Specialized Transp. Servs., Inc., 819 P.2d 587, 596 (Kan. 1991)).




                                                             7
period.31 Defendants cite several employment discrimination cases32 in which courts have limited

the temporal scope of discovery to five years or less. But none of the employment discrimination

cases cited involve Title IX claims, and some do not even involve allegations of sexual

harassment.33

           In contrast, this case is not an employment discrimination case but instead a case

involving Title IX claims and negligent supervision and retention claims. The alleged sexual

harassment in this case occurred not in the workplace but instead at a high school. And, whereas

some the cases Defendants cite involved allegations of sexual harassment between coworkers ⎯

adult coworkers ⎯ here, Plaintiffs allege an adult teacher sexually harassed minor students and

the School District knew about it but with deliberate indifference failed to take appropriate action

to protect the students.

           The Court notes three cases cited in this case involving Title IX claims and negligent

supervision and/or negligent retention claims with allegations of sexual harassment of students

by teachers, in which courts have expanded the temporal scope of discovery considerably beyond

that allowed in the employment discrimination cases cited by Defendants.34 The Court considers

each of the three cases cited in turn.




31
     Horizon Holdings, L.L.C. v. Genmar Holdings, Inc., 209 F.R.D. 208, 212 (D. Kan. 2002) (emphasis added).
32
     ECF No. 136 at 20.
33
  See Owens v. Sprint/United Mgmt. Co., 221 F.R.D. 649 (D. Kan. 2004) (involving claims of discrimination based
on age and gender); Horizon Holdings, LLC v. Genmar Holdings, Inc., 209 F.R.D. 208 (D. Kan. 2002) (involving
claims of sex and pregnancy discrimination and retaliation); E.E.O.C. v. Kansas City S. Ry., 195 F.R.D. 678 (D.
Kan. 2000) (involving claims of race discrimination); Garrett v. Sprint PCS, No. 00-2583-KHV, 2002 WL 181364
(D. Kan. Jan. 31, 200) (involving claims of religious discrimination).
34
  See John Doe 4 v. Freeburg Cmty. Consol. Sch. Dist. No. 70, 279 F. Supp. 3d 807, 810 (S.D. Ill. 2017); Escue v.
N. Okla. Coll., 450 F.3d 1146 (10th Cir. 2006); C.T. v. Liberal Sch. Dist., Nos. 06-2093-JWL, 06-2360-JWL, 06-
2359-JWL, 2008 WL 394217 (D. Kan. Feb. 11, 2008).




                                                          8
            Although John Doe 4 v. Freeburg Cmty. Consolidated Sch. Dist. No. 7035 is not a Kansas

or 10th Circuit case, the Court finds the case instructive because it is a Title IX case in which the

plaintiff alleged he was sexually harassed and abused at school when he was a minor student by

the school superintendent (and former teacher and coach), who had previously abused other

students. The court considered issues that are also pertinent to Plaintiffs’ claims in this case,

finding in John Doe 4 there was “no doubt” the school district had actual knowledge of the

employee’s “purported misconduct with minor male students well before anything happened to

[p]laintiff.”36 The court also found deliberate indifference by the school district because officials

knew the employee “had been accused three times within a roughly ten year span of sexually

abusing male students on school premises during school hours,” but the school district failed to

monitor the teacher or implement protective measures.37 Notably, in reaching its conclusions, the

court in John Doe 4 considered evidence spanning more than 20 years prior to when the plaintiff

was a student at the school.38

            Escue v. N. Okla. Coll.39 is a Tenth Circuit case involving Title IX claims by a college

student who alleged her professor sexually harassed her, and the college failed to supervise and

adequately investigate the professor after prior incidents of harassment. The prior instances

occurred nearly ten years before the plaintiff’s complaints.40 Although the court ultimately found

that those prior instances were not sufficient to put the school on notice of the professor’s



35
     279 F. Supp. 3d 807 (S.D. Ill. 2017).
36
     Id. at 814.
37
     Id. at 815.
38
  The court considered evidence from 2006 to 2009 while the plaintiff was a student as well as allegations from as
far back as 1980.
39
     450 F.3d 1146 (10th Cir. 2006).
40
     Id. at 1154.




                                                         9
behavior, the instances from nearly ten years prior were allowed to be discovered and evidence

about them was presented to the court.41

           Finally, in C.T. v. Liberal Sch. Dist.,42 three minor high school students alleged they were

sexually abused and harassed by a volunteer weight training coach for student athletes in Liberal,

Kansas.43 The court allowed discovery requests going back ten years, finding that evidence of

complaints regarding sexual discrimination or sexual harassment or sexual misconduct of a

student “would likely be readily ascertainable and could lead to the discovery of admissible

evidence.”44

           The Court finds Plaintiffs are entitled to conduct discovery concerning a reasonable

number of years both prior to and following the liability period (when Doe was in high school),

and the temporal scope of discovery should be expanded beyond that normally allowed in

employment discrimination cases due to the factual allegations and the nature of the claims for

this Title IX case. Discovery regarding prior alleged acts of sexual harassment by Hutchinson,

regarding whether the School District had actual knowledge of those prior acts, and whether it

responded with deliberate indifference to those acts is relevant. Similarly, with regard to

Plaintiffs’ negligent supervision and retention claims, discovery regarding whether the School

District knew of alleged dangerous propensities of Hutchinson that posed a danger to students is

relevant. The Court notes that Doe Witness has already testified that she had a physical

relationship with Hutchinson in 2003 to 2005, during her junior and senior years of high school.

And, Plaintiffs provide affidavits from other witnesses from around the same time period



41
     Id.
42
     Nos. 06-2093-JWL, 06-2360-JWL, 06-2359-JWL, 2008 WL 394217 (D. Kan. Feb. 11, 2008).
43
     See C.T. v. Liberal Sch. Dist., 562 F. Supp. 2d 1324, 1328–31 (D. Kan. 2008).
44
     Liberal, 2008 WL 394217, at *12–13.




                                                          10
regarding other allegations of inappropriate conduct by Hutchinson. For example, they provide

an affidavit from Heath Johnson, who was a teacher and coach at Smith Center High School

from 2002 to 2006.45 Mr. Johnson says he heard Hutchinson make inappropriate sexualized

comments about cheerleaders. This is in line with Plaintiff’s allegations.46 Further, Doe Witness

was a cheerleader during her relationship with Hutchinson47 and Doe Witness’s cheerleading

coach says she reported her concerns about Hutchinson’s talking and flirting with Doe Witness

to the School District’s Athletic Director.48 Plaintiffs cite other complaints regarding

Hutchinson’s conduct in the years between when Doe Witness and Doe attended the High

School. A female student who helped with Hutchinson’s wrestling team from her sophomore

through her senior year in 2012 says she witnessed Hutchinson “tell inappropriate sexual

comments and stories to his wrestlers on a regular and continual basis” and make sexual

comments to her and other female students.49 Reports such as these from various witnesses

regarding Hutchinson dating from 2003 forward make clear that Plaintiffs are not merely seeking

to embark on a fishing expedition with their request to conduct discovery concerning

Hutchinson’s earlier alleged misconduct.

           Plaintiffs request discovery from 2003 forward in their discovery requests, and from 2001

forward in their motion to compel. The Court finds that the temporal scope of otherwise

permissible discovery that will be allowed in this case is from 2003 forward.50 This includes the



45
     ECF No. 102-4.
46
     ECF No. 42.
47
     ECF No. 102 at 3.
48
     ECF No. 102-3 at 2.
49
     ECF No. 102-5 at 1.
 The Court will consider each of Plaintiffs’ discovery requests that are in dispute individually below, to determine
50

whether they are otherwise relevant and proportional in accordance with Fed. R. Civ. P. 26.




                                                         11
period ten years before Doe began attending Smith Center, which the Court determines relevant

and appropriate with regard to the claims in this case as discussed above. Given that Plaintiffs’

discovery requests specifically seek information only from 2003 forward and that Doe Witness

testified her physical relationship with Hutchinson did not begin until 2003, the Court will not

extend the temporal scope of discovery to 2001. Plaintiffs’ motion to compel is therefore

granted in part and denied in part on this issue, and Defendants’ motion for protective order is

granted in part and denied in part on this issue, insofar as the Court finds the relevant time frame

for discovery to be 2003 forward.

           D. Scope of Discovery as to Subject Matter

           Plaintiffs seek further discovery into Hutchinson’s relationship with Doe Witness.

Defendants argue this relationship is not relevant to Plaintiffs’ claims because it was physical

and consensual, whereas Doe does not allege a physical relationship but rather offensive verbal

statements.51 Thus, Defendants contend Hutchinson’s interactions with Doe and Doe Witness are

not similar, and as a result, further discovery into Doe Witness and her relationship with

Hutchinson is not relevant.

           In their motion for protective order, Defendants argue further discovery into

Hutchinson’s relationship with Doe Witness is impermissible under Federal Rule of Evidence

403, and they cite cases regarding the admissibility of evidence.52 But evidence does not need to

be admissible at trial to be discoverable. Fed. R. Civ. P. 26(b) specifically states that information

within the permissible scope of discovery “need not be admissible in evidence to be

discoverable.” As such, even if further evidence of Hutchinson’s relationship with Jane Doe



51
     ECF No. 136 at 22.
52
     ECF No. 105 at 17–19.




                                                   12
Witness might not ultimately be admissible at trial, it is still discoverable as long as it is

nonprivileged and otherwise relevant and proportional in accordance with Fed. R. Civ. P. 26.

           As noted previously, discovery relevance is broad. Doe Witness testified in her

deposition that she had a physical relationship with Hutchinson. Further, Doe Witness testified

she was present when Hutchinson “discussed sexual activity with other students about either

himself or his wife or his past girlfriend” and that it was “a common occurrence,”53 which is

extremely similar to Plaintiffs’ allegations that Hutchinson made inappropriate sexual comments

to and in front of Doe and other students. To that end, the allegations involving Doe Witness are

in fact more severe insofar as they involved a physical relationship of a sexual nature between

Hutchinson and a minor student. This does not make Hutchinson’s relationship and conduct

involving Doe Witness dissimilar and irrelevant to Doe’s claims. The Court rejects Defendants’

argument to that effect.

           Defendants also state over and over again that Doe Witness’s relationship with

Hutchinson was consensual.54 Therefore, they argue, the relationship could not constitute sexual

harassment. But, the cases Defendants cite as support involved sexual relationships between

consenting adults,55 not a minor student having a sexual relationship with an adult teacher.

Defendants also cite as support K.S.A. 21-5512.56 But, their argument that Kansas did not adopt

this criminal statute prohibiting sex between a teacher and a student under the age of 18 until

several years after the relationship between Hutchinson and Doe Witness ended is unpersuasive



53
     ECF No. 102-1 at 17.
54
     ECF No. 105 at 14–18; ECF No. 136 at 21–25.
55
  See ECF No. 105 at 15 (citing Ulrich v. K-Mart Corp., 858 F. Supp. 1087, 1092 (D. Kan. 1994) (involving prior
relationships between adult co-workers); ECF No. 136 at 23 (citing Escue v. N. Okla. Coll., 450 F.3d 1146, 1154
(10th Cir. 2006) (involving a college professor dating “non-traditional students nearly his own age”).
56
     ECF No. 105 at 16 n.3.




                                                       13
and perplexing. The Court rejects Defendants’ argument that the relationship between

Hutchinson and Doe Witness was consensual and therefore is not relevant to Plaintiffs’ sexual

harassment claim.

           As Plaintiffs note, the Tenth Circuit affirmed this Court’s denial of Hutchinson’s motion

to dismiss based on qualified immunity, finding “any reasonable high school teacher would have

understood that the conduct alleged created a hostile environment in violation of Doe’s equal

protection rights.”57 The physical relationship between Doe Witness and Hutchinson is one of the

facts Plaintiffs have alleged in support of their hostile environment claim. Regardless of whether

Doe Witness viewed the relationship as consensual and even though she may have desired to

keep the relationship confidential then and now, Plaintiffs allege others were aware of the

relationship at the time. Plaintiffs contend Doe Witness’s cheerleading coach reported her

concerns regarding the relationship between Doe Witness and Hutchinson to the school

administration and that Doe Witness’s father went to the school administration with concerns

about his daughter’s relationship with Hutchinson. As discussed at length above, Hutchinson’s

relationship with Doe Witness while she was a minor student, the School District’s knowledge of

such relationship, and the School District’s actions or inaction in response are relevant to

Plaintiffs’ claims of a hostile educational environment under Title IX and to their claims of

negligent supervision of an employee under Kansas law. The relationship is relevant to

Plaintiffs’ claims that Hutchinson had a history of inappropriate sexual conduct with minor

female students, about which the school district knew but failed to address. Plaintiffs are entitled

to conduct discovery regarding the relationship between Doe Witness and Hutchinson.




57
     Doe v. Hutchinson, 728 Fed. Appx. 829, 835 (10th Cir. 2018).




                                                         14
           Further, the Court finds it significant that Defendants subpoenaed Doe Witness to take

her deposition, not Plaintiffs. Having opened the door to her relationship with Hutchinson in an

effort to establish that it was consensual, Defendants may not now cut off further discovery into

that relationship on the basis of privacy concerns. The Court finds further discovery into Doe

Witness’s relationship with Hutchinson relevant, grants Plaintiffs’ motion to compel, and denies

Defendants’ motion for protective order on this issue.

           Finally, Defendants argue the privacy interests of Doe Witness and Hutchinson outweigh

any relevance the discovery might have.58 But this Court has already ruled that Doe Witness may

proceed under her pseudonym,59 and the parties have already agreed that her deposition

testimony be protected under the protective order entered in this case.60 With those protections in

effect, the relevance of the discovery outweighs any remaining privacy concerns.

           E. Individual Discovery Requests

           Although the Court has found that discovery generally dating back to 2003 and discovery

regarding Doe Witness’s relationship with Hutchinson to be relevant, the Court considers the

individual discovery requests at issue.

               1. General Objections and Supplemented Answers

           Plaintiffs argue Defendants’ general and “subject to” objections are not proper. Although

the parties agree general objections are generally disfavored in this district, Defendants argue

their objections are specific and they have answered each request to the extent it is not objected

to pursuant to Fed. R. Civ. P. 33(b)(3). The Court agrees that as to each individual discovery

request, Defendants have asserted specific objections, which the Court addresses throughout this


58
     ECF No. 105 at 20–22; ECF No. 136 at 24–25.
59
     ECF No. 100.
60
     See ECF No. 58.




                                                   15
order. Because the Court considers each discovery request and each answer and objection, it does

not require Defendants to withdraw their general objections and does not waive their objections.

Instead, it rules on each dispute as set forth below.

                  2. Personnel Files

            Plaintiffs move to compel “Hutchinson’s entire personnel file, the Superintendent’s file,

the Principal’s file, and the Athletic Department file on Hutchinson.”61 Plaintiffs base their

motion and claim to these documents on their Requests for Production of Documents (RFPD)

Nos. 20, 21, 22, and 23. They argue the personnel files are relevant and discoverable under

applicable District of Kansas case law.62

            Defendants claim Plaintiffs did not request Hutchinson’s entire personnel files but rather

“personnel-type records of Hutchinson from 2003 to the present.”63 They argue these requests

are overly broad, vague and unduly burdensome due to Plaintiffs’ use of the terms “regarding,”

or “related to” and the overly broad time period included in the requests. And they argue many

documents in these personnel files “contain highly personal and confidential information” and

are not relevant or proportional to the needs of this case.64 As such, Defendants contend they

properly limited the scope of their production to documents reasonably understood to be within

the scope of discovery permitted and within the period of time Doe attended the High School,

2013 to 2016.




61
     ECF No. 102 at 11.
62
  Id. at 12–13 (citing White v. Graceland Coll. Ctr. For Prof’l Dev. & Lifelong Learning, Inc., 586 F. Supp. 2d.
1250, 1259–60 (D. Kan. 2008) and C.T. v. Liberal Sch. Dist., Nos. 06-2093-JWL, 06-2360-JWL, 06-2359-JWL,
2008 WL 394217 (D. Kan. Feb. 11, 2008)).
63
     ECF No. 136 at 33.
64
     Id. at 34.




                                                        16
           RFPD No. 20 to the School District states: “All USD No. 237, the Smith Center School

District files, including but not limited to, any personnel file, disciplinary file, payroll file and

other documents kept in the usual course of business regarding Coach Hutchinson for the time

period of 2003 to the present.”65 Defendants’ response to the motion to compel paraphrases RFP

No. 20, omitting the express request for “any personnel file.” Thus, Defendant’s assertion that

Plaintiffs did not request Hutchinson’s entire personnel file is inaccurate and inconsistent with

Defendants’ prior communication with Plaintiffs.66

           In this district, courts have generally held that “an individual’s personnel file is relevant

and/or reasonably calculated to lead to the discovery of admissible evidence, and therefore

discoverable, if the individual is alleged to have engaged in the retaliation or discrimination at

issue or to have played an important role in the decision or incident that gives rise to the

lawsuit.”67 Although this general rule comes from employment discrimination and civil rights

cases, it has also been applied under other circumstances.68

           Hutchinson is alleged to have engaged in the discrimination at issue in this case. Several

complaints regarding Hutchinson were allegedly made to school officials. Any complaints

regarding Hutchinson, and any action school officials took in response, presumably would be

included in his personnel files. And indeed, if the complaints are not included in the personnel

files, that would presumably be relevant as well.


65
     ECF No. 102-8 at 23 (emphasis added).
66
  See ECF No. 105-8 at 9 (in a letter from Defendants’ counsel to Plaintiffs’ counsel on January 22, 2019 in
response to Plaintiffs’ December 27, 2018 golden rule letter, Defendants state, “With regard to Plaintiffs’ request for
Defendant Hutchinson’s entire personnel file (Request No. 20), Defendant produced Defendant Hutchinson’s
teaching license, employment contracts, evaluations and professional development records during the time Plaintiff
[Jane Doe] attended Smith Center High School.”).
67
  C.T. v. Liberal Sch. Dist., Nos. 06-2093-JWL, 06-2360-JWL, 06-2359-JWL, 2008 WL 394217, at *3 (D. Kan.
Feb. 11, 2008) (citations omitted).
68
     Id.




                                                          17
            Regarding any privacy concern Defendants have with disclosing Defendant Hutchinson’s

personnel files, a protective order has been entered in this case.69 The parties anticipated that

“employment and personnel records” would be disclosed through discovery.70 Defendants fail to

articulate why the protective order is insufficient to protect Defendant Hutchinson’s privacy

interests.

            Hutchinson’s personnel files are relevant on their face. In accordance with the temporal

scope ruling above, the Court finds Hutchinson’s personnel files from 2003 forward to be

relevant and discoverable in this case. The Court overrules Defendants’ objections and grants

Plaintiffs’ motion to compel RFPD No. 20 insofar as it requests Hutchinson’s personnel files

from 2003 forward.

            RFPD No. 21 to the School District requests: “All documents and/or records relating to

Coach Hutchinson maintained by any administrator or employee in the office of the

Superintendent of . . . the Smith Center School District, including for the time period of 2003 to

the present.” RFPD Nos. 22 and 23 are identical to No. 21, except that the italicized language is

replaced with “Principal of Smith Center High School” and “Athletic Department of Smith

Center High School,” in requests 22 and 23, respectively.

            As for the superintendent, principal, and Athletic Department files, RFPD Nos. 21, 22

and 23 are overly broad, vague and ambiguous insofar as they request all documents and/or

records relating to Hutchinson, without limitation. Unlike RFPD No. 20, these three requests do

not reference Hutchinson’s personnel files or any other particular files or documents regarding

Hutchinson. However, to the extent Plaintiffs seek all of Hutchinson’s personnel files (including



69
     ECF No. 58.
70
     Id. at 2.




                                                    18
all nonprivileged phone messages, emails, recordings, notes, memoranda, statements,

investigations and communications contained in them), regardless of where and by whom they

are maintained,71 the Court overrules Defendants’ objections and grants Plaintiffs’ motion to

compel. Defendants shall produce Hutchinson’s personnel files, maintained and/or kept by the

superintendent, principal, Athletic Department, or any other administrator or administrative

office of the School District, from 2003 forward.

           The Court does not read RFPD Nos. 21, 22, and 23 or Plaintiffs’ motion to compel as

seeking to obtain the personnel files of the principal, superintendent, or athletic director. To any

extent such request may be implied, the Court denies the request. Plaintiffs have made no

showing as to how personnel files of anyone other than Hutchinson are relevant.

               3. FERPA Objections

           Plaintiffs contend that Defendants improperly objected to its First Interrogatories Nos. 1

and 2 and its RFPD Nos. 2 and 4 to the School District, and RFPD No. 2 to Hutchinson,72 based

on FERPA.73 Defendants claim they have not withheld any documents based on a FERPA

objection, but rather they included reference to FERPA to make clear the documents were being

produced subject to the Protective Order in this case and to preserve the FERPA issue should

Plaintiffs later seek to use the documents beyond the terms provided for in the Protective

Order.74

           Courts in this district have previously found that an educational institution may disclose

personally identifiable information from a student’s education record through discovery “as long


71
  Plaintiffs say based on discovery they “know more than one file on Hutchinson exists and the files may contain
relevant information to Plaintiffs’ claims.” (ECF No. 129 at 14).
72
     ECF No. 102 at 20.
73
     Family Educational Rights and Privacy Act (20 U.S.C. § 1232g; 34 C.F.R. § 99).
74
     ECF No. 136 at 36.




                                                         19
as (1) the parental notification requirements of the regulation are met and, (2) a protective order

restricts disclosure of the information for the purposes of the litigation.”75 It appears based on

Defendants’ response that the Defendants are complying with the parental notification

requirements of FERPA, and there is a Protective Order in place in this case that places

appropriate restrictions on the disclosure of the information at issue. Moreover, Defendants

indicate they have not withheld any documents based on FERPA.

           Defendants shall supplement their responses to RFPD Nos. 2 and 4 to the School District

and RFPD No. 2 to Hutchinson to clearly state that they have produced all responsive

documents, and/or clearly identify any request to which they have not produced responsive

documents and state that they will produce such documents after complying with the FERPA

guidelines stated above. Defendants shall likewise supplement their responses to clearly state

that they have fully answered Interrogatories Nos. 1 and 2 to the School District. To the extent

Defendants now have additional documents to turn over based on the rulings in this order,

Defendants shall produce such documents after complying with the FERPA guidelines stated

above.

               4. Training Documents and School District Policies

           Plaintiffs request training documents; policies and procedures on supervision of

employees; policies and procedures concerning sexual harassment, bullying, discrimination,

retaliation, and student rights; and board of education policies regarding hiring and retention of

employees. These requests are found in RFPD Nos. 24 to 33 to the School District.76 Defendants

objected to these requests on grounds that they fail to describe with reasonable particularity each


75
  C.T. v. Liberal Sch. Dist., Nos. 06-2093-JWL, 06-2360-JWL, 06-2359-JWL, 2008 WL 394217, at *4 (D. Kan.
Feb. 11, 2008) (citations omitted).
76
     See ECF No. 102 at 19–20; ECF No. 102-8 at 28–36.




                                                         20
item or category of items requested, and thus are overly broad, vague, ambiguous, and unduly

burdensome, and because they seek documents beyond the scope of the time period relevant to

Plaintiffs’ claims.77 Defendants argue in their response that Plaintiffs have failed to explain why

the requested documents are relevant, and that they produced responsive policies from 2013 to

2016, the years Doe was a student at Smith Center.78

           As to RFPD Nos. 32 and 33, the Court overrules Defendants’ objection. Defendants

object only as to scope in time, arguing that only the period when Doe was a student at the High

School, 2013 to 2016, is relevant. However, as discussed above, Plaintiffs have alleged improper

acts and comments of a sexual nature by Hutchinson dating back to 2003, and the Court has

found that the relevant temporal scope in this case is from 2003 forward. Regardless of when

they were adopted, all responsive policies and procedures in effect at any time during the period

2003 to present are relevant. The relevance of those policies and procedures, any changes in

them, and whether the School District was following them throughout this time period is readily

apparent. Defendants have failed to show otherwise. Defendants shall produce all policies and

procedures that were in place from 2003 forward, regardless of when the policies were adopted.

           As to RFPD Nos. 24 to 31, Defendants’ objection as to scope in time is overruled as

discussed above. Defendants also object to these requests as overly broad in subject matter

scope, vague, ambiguous, and unduly burdensome. When the discovery sought is “overly broad

on its face or when relevancy is not readily apparent, the party seeking the discovery has the

burden to show the relevancy of the request.”79 A request is overly broad on its face “if it is

couched in such broad language as to make arduous the task of deciding which of numerous


77
     ECF No. 102-8 at 28–36. Defendants objected only as to scope in time regarding RFPD Nos. 32 and 33.
78
     ECF No. 136 at 35. Defendants do not include argument regarding RFPD No. 33 in their response.
79
     Gen. Elec. Capital Corp. v. Lear Corp., 215 F.R.D. 637, 640 (D. Kan. 2003).




                                                          21
documents may conceivably fall within its scope.”80 The Court considers the overall wording of

a request in determining whether it is overly broad.81

           To succeed on a “vague and ambiguous” objection, the objecting party “must show that

more tools beyond mere reason and common sense are necessary to attribute ordinary definitions

to terms and phrases utilized.”82

           “A party asserting an unduly burdensome objection to a discovery request has ‘the

burden to show facts justifying [its] objection by demonstrating that the time or expense involved

in responding to requested discovery is unduly burdensome.”83 The objecting party must also

show “the burden or expense is unreasonable in light of the benefits to be secured from the

discovery.”84 Objections that discovery is unduly burdensome “must contain a factual basis for

the claim, and the objecting party must usually provide ‘an affidavit or other evidentiary proof of

the time or expense involved in responding to the discovery request.’”85

           The Court overrules Defendants’ objections insofar as they argue the requests are not

relevant on their face. As discussed above, the Court finds the policies and procedures in place

from 2003 forward to be relevant. The Court also does not find the request to be overly broad.

Courts in this district have held that requests seeking “all documents” may be overbroad and

unduly burdensome on their face when the request does not contain an omnibus phrase that


80
  Stonebarger v. Union Pac. R.R. Co., No. 13-2137-JAR-TJJ, 2015 WL 64980, at *4 (D. Kan. Jan. 5, 2015)
(quoting Johnson v. Kraft Foods N. Am., Inc., 238 F.R.D. 648, 658–59 (D. Kan. 2006) (internal citations omitted)).
81
  Robinson v. City of Arkansas City, Kan., No. 10-1431-JAR-GLR, 2012 WL 603576, at *8 (D. Kan. Feb. 24, 2012)
(citing Cotracom Commodity Trading Co. v. Seaboard Corp., 189 F.R.D. 655, 665–66 (D. Kan. 1999)).
82
  Brecek & Young Advisors, Inc. v. Lloyds of London Syndicate 2003, No. 09-cv-2516-JAR, 2011 WL 765882, at
*2 (D. Kan. Feb. 25, 2011) (quoting Moss v. Blue Cross & Blue Shield of Kan., Inc., 241 F.R.D. 683, 696 (D. Kan.
2007)).
83
  Stonebarger, 2015 WL 64980, at *5 (D. Kan. Jan. 5, 2015) (quoting Shoemake v. McCormick, Summers &
Talarico II, LLC, No. 10–2514–RDR, 2011 WL 5553652, at *3 (D. Kan. Nov. 15, 2011)).
84
     Id.
85
     Id.




                                                        22
“modifies a sufficiently specific type of information, document, or event, rather than large or

general categories of information or documents.”86 Here, though Plaintiffs’ request “all training

material” and “all policy and procedure material” in each of its RFPD Nos. 24 to 31, each

request specifies the type of training material or policy and procedure material requested. For

example, in RFPD No. 24, Plaintiffs request all training materials “that relate to the supervision

of employees for the time period of 2003 to present,” and in RFPD No. 26 they request all

training materials “that relate to bullying and/or harassment for the time period of 2003 to

present.” Each request specifies what training materials and policies it is requesting (relating to

supervision of employees, relating to bullying and/or harassment), and is also limited in temporal

scope to 2003 to present. The requests are narrow enough in type (training material or policy and

procedure material), subject matter, and temporal scope such that they are not overly broad or

unduly burdensome on their face.87 Therefore, the Court also overrules Defendants’ remaining

objections regarding RFPD Nos. 24 to 31.

           Plaintiffs also seek staff and teacher handbooks from 2003 to present in their RFPD No. 9

to Hutchinson.88 Defendants objected as to the scope of time and produced the handbooks only

for the period from 2013 to 2016. As discussed above, Defendants’ objection is overruled.

However, Defendants indicate in their response that they produced all documents responsive to

RFPD No. 9 “without regard to time period.” Defendants shall supplement their answer to RFPD

No. 9 to state that all responsive documents from 2003 forward have been produced.




86
     Johnson v. Kraft Foods N. Am., Inc., 238 F.R.D. 648, 653 (D. Kan. 2006) (citations omitted).
87
  See Robinson v. City of Arkansas City, Kan., No. 10-1431-JAR-GLR, 2012 WL 603576, at *10 (D. Kan. Feb. 24,
2012) (finding a request seeking “all files, documents, memoranda, notes, or e-mails created or revised since
January 1, 2006, discussing Robinson” to be neither facially overly broad nor unduly burdensome).
88
     ECF No. 102-10 at 10–11.




                                                           23
               5. Interrogatory No. 17 and RFPD Nos. 37–39 to Defendant USD No. 237 and
                  RFPD No. 12 to Defendant Hutchinson

           Interrogatory No. 17 to the School District states: “Please list each incident or claim

reported to you for any type of bullying, harassment, discrimination or retaliation of a student

from 2003 to present, including in your answer the date of each incident or claim, a brief

summary of the facts underlying the incident or claim, the identity of the person(s) involved in

the incident or claim, and the findings and conclusions made with regard to each such incident or

claim.”89 Defendants objected on the basis that it exceeds the number of interrogatories allowed

by Fed. R. Civ. P. 33(a)(1) and the Amended Scheduling Order (ECF No. 70), which limits the

maximum number of interrogatories, including discreet subparts, to 30. They also objected that

the interrogatory was overly broad in scope, vague, ambiguous, unduly burdensome, and not

relevant. They argue incidents of alleged bullying, harassment, discrimination, or retaliation

involving individuals other than Plaintiff Jane Doe are not relevant. They also object as to

temporal scope and assert attorney/client privilege.

           Similarly, RFPD Nos. 37–39 to the School District seek all documents concerning

incidents of bullying, harassment, discrimination or retaliation of students, staff or faculty

members maintained by USD No. 237 or Smith Center High School, from 2003 to present.

Defendants raise generally the same objections (overly broad, vague, ambiguous, unduly

burdensome, and overly broad as to temporal scope).90 RFPD No. 12 to Hutchinson also seeks all

documents concerning incidents of bullying, harassment, discrimination or retaliation of

students, with the same objections from Defendants.91 Plaintiffs argue these requests are relevant



89
     ECF No. 102-7 at 46.
90
     ECF No. 102-8 at 38–41.
91
     ECF No. 102-10 at 12–13.




                                                    24
to show that the school district concealed “a longer pattern of harassment within its athletic

program that is central to its Title IX liability” and to show negligent supervision and deliberate

indifference.92

           As written, the Court agrees these requests are overly broad on their face. They are not

limited in scope as to subject matter. These requests ask for all complaints involving all incidents

of bullying, harassment, discrimination or retaliation involving all staff or faculty members.

Plaintiffs’ requests should be narrowed to complaints involving Hutchinson. Plaintiffs fail to

articulate how complaints involving any other staff or faculty member would be relevant to their

claims. Therefore, Defendants’ objections are sustained in part and overruled in part. Plaintiffs’

requests shall be limited to complaints involving Hutchinson from 2003 forward.

           Plaintiffs briefly mention RFPD No. 45 to the School District, which requests “all letters,

memoranda or other documents relating to any complaints, accusations, charges or grievances

received by the School District regarding Coach Hutchinson at any time since 2003.” Defendants

raised the same objections that the request is overly broad, vague, ambiguous, unduly

burdensome, and overly broad in temporal scope. The objections are overruled consistent with

the ruling stated above. Documents regarding complaints about Hutchinson, but not any other

staff or faculty member, from 2003 forward, are relevant and not overly broad on their face.

               6. Interrogatories Nos. 18–22 to Defendant USD No. 237 and Interrogatories Nos.
                  7–9 to Defendant Hutchinson

           Plaintiffs argue Interrogatories Nos. 18–22 to the School District and Interrogatories Nos.

7–9 to Hutchinson request facts in support of Defendants’ affirmative defenses. Defendants




92
     ECF No. 102 at 18.




                                                   25
contend in their response that Hutchinson has supplemented his answers, so this request is now

moot. Plaintiffs do not argue otherwise in their reply.

            With regard to Interrogatories Nos. 18–22 to the School District, Defendants argue

Plaintiffs have exceeded the number of interrogatories submitted in violation of Fed. R. Civ. P.

26 and 33, as well as the Court’s Scheduling Order.93 They say the first 17 numbered

interrogatories count as 42, so they should not be required to answer any further interrogatories.94

Plaintiffs contend their interrogatories are “directed at eliciting details concerning a common

theme” and are considered a single question.95

            Per the Scheduling Order entered June 19, 2018, each party may serve no more than 30

interrogatories, including all discreet subparts.96 Defendants do not cite any specific examples of

an interrogatory they believe contains multiple subparts. They simply say based on their

calculation, without explaining how they came to such calculation, that the first 17 numbered

interrogatories are actually 42 interrogatories. But the cases they cite in support of their position

found that interrogatories containing multiple subparts were actually “one interrogatory directed

at eliciting details concerning a common theme” and were therefore not counted as multiple

interrogatories.97 In reviewing Plaintiffs’ interrogatories, though some “could be construed” as

having multiple subparts, each appears to attempt to elicit details concerning a common theme.98

Therefore, the School District shall supplement its answers to Interrogatories Nos. 18–22.



93
     ECF No. 136 at 39–40.
94
     Id. at 40.
95
  ECF No. 129 at 19 (quoting Rowan v. Sunflower Elec. Power Corp., No. 15-cv-9227-JWL-TJJ, 2016 WL
2772210, at *5 (D. Kan. May 13, 2016)).
96
     ECF No. 70 at 7.
97
     Cardenas v. Dorel Juvenile Grp., Inc., 231 F.R.D. 616, 620 (D. Kan. 2005) (emphasis in the original).
98
     Id.




                                                           26
           The Court also finds as moot Plaintiffs’ motion to compel regarding bates stamping.

Defendants say in their response that they have identified by bates stamp the documents

responsive to each request. Plaintiffs do not argue otherwise in their reply, so the motion to

compel on this issue is found as moot.

               7. 2016 Investigative Report

           Plaintiffs seek discovery of investigations performed in response to Plaintiffs’

complaints. Interrogatories Nos. 4 and 6 and RFPD Nos. 6, 7, 10, 12, and 14–17 to the School

District request this information, which Defendants objected to on the basis of attorney-client

privilege, the work product doctrine, and the insurer/insured privilege.99 However, in the

privilege log provided to the Court in anticipation of the January 25, 2019 status conference,

Defendants listed only two documents and those were identified as protected by attorney-client

privilege (not work-product or any other privilege). One of the documents listed is titled “Report

on Investigation Re Teacher Harassment of Students prepared by Kansas Association of School

Boards (USD35-61).”

           At the January 25, 2019 status conference with counsel in this case, after discussion

regarding the parties’ opposing views on the discoverability of the referenced Report, the Court

instructed Defendants’ counsel to submit the Report for in camera review. Defendants did not do

so, but instead asserted an objection in their response to Plaintiffs’ motion to compel to

submitting the Report for in camera review. 100 After studying the briefing on Plaintiffs’ motion

to compel and Defendants’ motion for protective order, the Court entered an order on April 9,

2019, instructing Defendants’ counsel to submit the report to chambers for in camera review



99
     See generally ECF No. 102-7 at 19–26; ECF No. 102-8 at 10–20.
100
      ECF No. 136 at 31–32.




                                                        27
“forthwith.”101 After receiving no response, the Court contacted counsel by email on April 10,

2019, again instructing Defendants’ counsel to submit the Report for in camera review

“forthwith.” The Court emailed counsel a final time on April 12, 2019, once again instructing

Defendants’ counsel to submit the Report per its April 9, 2019 order. The Court intended to rule

on the discoverability of the Report in this order, but as of the date of this order, it still has not

received the Report from Defendants’ counsel. Accordingly, the Court instructs counsel once

more to submit the report for in camera review, forthwith, and cautions counsel that it will enter

an order on the discoverability of the Report no later than April 18, 2019, taking into account

Defendants’ failure to comply with the Court’s orders if the Report has not been submitted for in

camera review before that date.

               8.    “Our Boys: Perfect Season on the Plains with the Smith Center Redmen”

            Defendants request a protective order prohibiting Plaintiffs from seeking further

discovery pertaining to the book, “Our Boys: A Perfect Season on the Plains with the Smith

Center Redmen.” Defendants say the book covers the 2008 High School football team and

chronicles 30 years of history of the team.102 They argue discovery of information pertaining to

the book is factually and temporally irrelevant. Plaintiffs say they have not propounded specific

discovery requests about the book but contend they should be able to ask witnesses if they knew

about the book.103 They also argue the book contains interviews given by Hutchinson and is

therefore relevant.104




101
      ECF No. 141.
102
      ECF No. 105 at 23.
103
      ECF No. 103 at 15.
104
      Id.




                                                    28
       Although the Court has found the relevant temporal scope of discovery to be from 2003

forward, the Court does not find the book to be relevant to Plaintiffs’ claims in this case, and

Plaintiffs have failed to make any showing that it is. The fact that Hutchinson is mentioned or

quoted in a book about the 2008 football team does not make it relevant to Plaintiffs’ allegations

that Hutchinson sexually harassed Doe and other students, and that the school district knew

about the harassment but took no action. Plaintiffs point to nothing specific in the book that

would show otherwise and instead seem to argue that it is relevant just because it includes

interviews given by Hutchinson. The Court finds Defendants have met their burden to

demonstrate good cause for entry of a protective order regarding the book and grants their

motion on that issue.

III.   Conclusion

       Plaintiffs’ motion to compel and Defendants’ motion for protective order are granted in

part and denied in part as discussed above. The Court finds the temporal scope of discovery that

is relevant in this case to be 2003 forward. The Court finds Defendant Hutchinson’s relationship

with Jane Doe Witness to be relevant. That relationship, like Plaintiffs’ claims, involve actions of

a sexual nature between Defendant Hutchinson and minor female students. The Court rules on

individual discovery requests at issue as discussed above. The Court does not find the book titled

“Our Boys: A Perfect Season on the Plains with the Smith Center Redmen” to be relevant and

grants Defendants’ motion for protective order regarding discovery into the book.

       IT IS THEREFORE ORDERED BY THE COURT that Defendants’ Motion for

Protective Order (ECF No. 97) is granted in part and denied in part as discussed herein.

       IT IS FURTHER ORDERED that Plaintiffs’ Motion to Compel (ECF No. 102) is

granted in part and denied in part as discussed herein.




                                                 29
       IT IS FURTHER ORDERED that Defendants’ counsel shall email a copy of the 2016

investigative report to Judge James’s chambers forthwith.

       IT IS SO ORDERED.

       Dated April 15, 2019, at Kansas City, Kansas.




                                                            Teresa J. James
                                                            U. S. Magistrate Judge




                                              30
